DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, and 15-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The recitation in line 3 of claim 11 of “…based on derived data…” is indefinite because it is unclear if this is a reference to the data derived in the operation previously recited at line 2 of claim 11 or whether this is some other derived data. Because the exact identity of this derived data is ambiguous, claim 11 fails to clearly point out and distinctly claim the invention. Claims 12-13 and 15-21 are variously dependent from claim 11 and are therefore also indefinite.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 11-13, 15-21, and 33 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fan et al. (US 2014/0300775 A1).
With respect to claim 1, Fan et al. teach a system comprising one or more processors (paragraph [0135]) configured to detect, based on data derived from use of one or more image sensors (paragraph [0043], lines 2-4) of a user device (paragraph [0043], lines 7-10), one or more features captured by one or more image sensors (i.e., point clouds; paragraph [0073]); determine, based on at least one or more detected features, pose data including a location and orientation of the device (paragraph [0074]); determine, based on the pose data, a plurality of points of interest with a particular geographical area that is determined based on the pose data (paragraph [0077]); and provide, via the user device, information indicating one or more of the points of interest (paragraph [0078], lines 1-7).
Similarly, with respect to claim 11, Fan et al. teach a method comprising deriving, using one or more processors (paragraph [0135]), data from one or more image sensors (paragraph [0043]); detecting, using the one or more processors and based on the derived data, one or more features in a particular geographical area (i.e., point clouds; paragraph [0073]); determining, using the one or more processors and based on at least one or more detected features, pose data including a location and orientation of the device (paragraph [0074]); determining, using the one or more processors and based on the pose data, a plurality of points of interest within the particular geographical area (paragraph [0077]); and providing, using the 
Furthermore, with respect to claim 33, Fan et al. also teach a non-transitory computer-readable medium storing instructions (paragraph [0136]), which when executed by one or more processors, cause the one or more processors (paragraph [0135]) to derive data from one or more image sensors of a user device (paragraph [0043]); detect one or more features in a particular geographical area based on the derived data (i.e., point clouds; paragraph [0073]); determine pose data including a location and orientation of the device based on at least the one or more detected featured (paragraph [0074]); determine a plurality of points of interest within the particular geographical area based on the pose data (paragraph [0077]); and provide information indicating one or more of the plurality of points of interest in response to detecting features (paragraph [0078], lines 1-7).
Finally, Fan et al. further teach querying a mapping database for point of interest within the geographical area (paragraphs [0075]-[0076]), as further required by claim 7; that the pose data is determined using a database of feature data generated for the geographic area (paragraph [0071]), as stipulated by claim 9; that the feature detection occurs at the time of detecting without a user prompt (Figure 4), as defined by claim 12; that the plurality of points of interest are based on the field of view (paragraph [0077]), as set forth in claim 13; computing a relevance weight for each of the plurality of points of interest (i.e., popularity; Figure 6), as stipulated in claim 15; where the provided points of interest are listed in a ranked order (paragraph [0107], lines 33-34), as required by claim 16; or  based on distance (paragraph [0107], lines 34-36) as required by claim 18; that the relevance weight can include using a .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Fan et al. as applied to claims 1, 7, 9, 11-13, 15-21, and 33 above, and further in view of Haddick et al. (US 2012/0249797 A1).
While Fan et al. meet many of the limitations of the claimed invention, as pointed out more fully above, Fan et al. fail to specifically teach that the image sensors are located on the edge of the user device, as further required by claim 6.
However, Haddick et al. teaches a user device (i.e., glasses; Figure 109) that includes image sensors located on the edges of the device (109120 in Figure 9; paragraph [0913]), the device including determining the location and orientation of the device and providing information to the user about objects of interest in the proximity of the device (Figures 119, 120). Because the positioning of such sensors at the edge of the device puts them out of the line of sight for the use, such placement allows for unobstructed viewing by the user. .
Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurule and Samarasekera et al. variously teach determining the location and orientation of imaging devices to determine information about the environment of the device that can be provided to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
4 August 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665